Citation Nr: 1015046	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a right ankle 
disability (osteoarthrosis of the right ankle).  In August 
2008, the Veteran was afforded a Travel Board hearing before 
the undersigned Veterans Law Judge.  In September 2008, the 
Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's right ankle disability first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

In determining whether service connection is warranted for 
any disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran, in written statements and in testimony before 
the Board, contends that his current right ankle disability 
is etiologically related to an injury incurred in spring 1953 
while he was working as a heavy equipment operator at an 
"old Army Prisoner of War camp" in England.  Specifically, 
the Veteran maintains that a 20-ton crane he was using to 
unload trailers tipped over, causing him to fall out of the 
crane and land on his right ankle.  He asserts that he sought 
medical treatment for his right ankle injury at a hospital at 
Sculthorpe Royal Air Force Base and has had problems with his 
ankle ever since.  

The Board acknowledges that, at his August 2008 hearing, the 
Veteran indicated that service personnel records and certain 
service medical records were outstanding.  Specifically, he 
requested that VA obtain his service personnel file in order 
to show that he was assigned to work as a heavy equipment 
operator in England in spring 1953.  Additionally, the 
Veteran testified that he had been treated for a right ankle 
injury at Sculthorpe Royal Air Force Base hospital in spring 
1953, but that no service medical records from that facility 
had yet been associated with his claims folder.  

Pursuant to the Board's September 2008 remand, the Appeals 
Management Center requested that the National Personnel 
Records Center (NPRC) provide the Veteran's complete service 
personnel records, dated from June 1951 to April 1955, as 
well as any service medical records showing treatment at 
Sculthorpe Royal Air Force Base in spring 1953.  In a March 
2009 response, the NPRC provided a copy of the Veteran's 
service personnel file, but indicated that no additional 
service medical records could be found.   

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by making multiple attempts to secure the 
Veteran's service records from a variety of sources, 
including from the Veteran himself.  Specifically, the RO 
sent the Veteran correspondence in February and March 2006, a 
statement of the case in March 2008, and a supplemental 
statement of the case in February 2010 requesting that he 
submit all service records in his possession and any other 
information that might enable VA to reconstruct those 
records.  In response to those requests for information, the 
Veteran indicated that he did not have any service records in 
his possession.  He was duly informed of the unavailability 
of additional records, including the NPRC's March 2009 
statement that service medical records showing treatment at 
Sculthorpe Royal Air Force Base hospital in Spring 1953 could 
not be found.  No other alternative sources of records have 
been identified.  

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service.  Both inquiries 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).
The Veteran's account of serving as a heavy equipment 
operator in England is corroborated by his service personnel 
records, which show that he was stationed at Southampton, 
United Kingdom, as a heavy equipment and vehicle operator 
assigned to 47th supply squadron from May 1952 to April 1955.  
Additionally, the Veteran's service personnel records reveal 
that in October 1954, he was disciplined for two offenses 
under Article 15 of the Uniform Code of Military Justice that 
involved operating a truck under the influence of alcohol and 
driving in a reckless matter.  Significantly, however, those 
service personnel record contain no mention of any right 
ankle injury or other specific event in spring 1953.

Nor is there any mention of a spring 1953 right ankle injury 
or treatment involving that extremity in the Veteran's 
service medical records.  Moreover, those records, which 
include the reports of the Veteran's June 1951 enlistment and 
April 1955 separation examinations, are negative for any 
complaints or clinical findings of right ankle problems.  
Accordingly, the Board finds that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b) (2009).  
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
right ankle disability.  38 C.F.R. § 3.303(b) (2009).

While the Veteran now asserts that he has suffered from right 
ankle problems since active service, the first clinical 
evidence of record related to that condition is dated in 
January 2006.  At that time, the Veteran sought private 
medical treatment for right ankle pain, which he stated had 
persisted for one month.  The private physician noted the 
Veteran's account of a 1953 in-service injury, which 
reportedly had never been "x-rayed or casted or splinted or 
wrapped."  The Veteran indicated that his current right 
ankle symptoms included chronic pain and swelling that were 
aggravated by prolonged standing, walking, turning, and 
twisting.  

Clinical examination revealed current right ankle "puffiness 
around the joint margin," with tenderness along the right 
posteriolateral malleolus, peroneus longus, and brevis 
tendon.  The Veteran exhibited full range of motion in his 
right ankle, with good supination and pronation, inversion 
and eversion.  X-rays showed slight degenerative changes that 
were indicative of "possible early osteoarthrosis," but 
otherwise negative for any right ankle abnormalities.  Based 
on the results of the examination, the private physician 
diagnosed the Veteran with right ankle osteoarthrosis and 
prescribed a regimen of steroid medication, physical therapy, 
and strengthening exercises, which continued through March 
2006.

In a February 2007 written statement, another private 
physician indicated he had treated the Veteran for right 
ankle pain in November 2006.  The physician opined that, 
while the Veteran's pain had subsided since that time, his 
right ankle osteoarthrosis continued to be a chronic problem 
that was likely to worsen over time and might "require 
repeated aspirations and injection and perhaps ultimately an 
ankle fusion or artificial ankle."  The private physician 
did not render an opinion as to the etiology of the Veteran's 
right ankle problems.

The Board finds that the competent evidence of record does 
not show that the Veteran's current right ankle disability 
was caused or aggravated by the reported spring 1953 injury 
or any other aspect of his active service.  

The Board acknowledges that the Veteran told his private 
treating physician that he had injured his right ankle in 
service and that this account was included in the physician's 
January 2006 treatment notes.  That transcribed statement 
from the Veteran, however, is tantamount to information 
recorded by a medical examiner, unenhanced by additional 
medical comment by that examiner.  Therefore, it does not 
constitute competent medical evidence.  Bare transcription of 
lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional. Howell v. Nicholson, 19 Vet. App. 535 
(2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  There is 
no objective evidence of record to suggest that the Veteran 
injured his right ankle in service.  Because the account of 
that in-service injury, contained in the January 2006 private 
physician's notes, appears to have been based solely on the 
Veteran's unsubstantiated statements, it is no more probative 
than the facts alleged by the Veteran himself.  Swann v. 
Brown, 5 Vet. App. 229 (1993).  Moreover, neither that 
private physician nor the one who treated the Veteran for 
right ankle pain in November 2006 has opined on when the 
Veteran's currently diagnosed right ankle osteoarthrosis 
began, or offered a medical rationale linking that disability 
to his period of active service.  Therefore, the Board finds 
there is no competent medical evidence relating the Veteran's 
current right ankle disability to service.

Additionally, while the Veteran testified before the Board 
that he had experienced chronic right ankle problems since 
service, that account was contradicted by his own prior 
statement to the private physician in January 2006 in which 
he indicated that his symptoms had only been present for one 
month.  Moreover, the Board considers it significant that the 
first evidence of any complaints or clinical findings of 
right ankle problems is dated more than 50 years after the 
Veteran's discharge from service.  In view of the lengthy 
period without such complaints or clinical findings, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no evidence of complaints or 
treatment regarding any right ankle problems during the 
Veteran's period of active service.  As there is no evidence 
of treatment for or complaints of such problems in service, 
the Board finds that a VA examination is not required in this 
case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, 
the Board observes that since no right ankle arthritis was 
diagnosed within one year of service separation, service 
connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the Veteran's assertions that his 
right ankle disability is related to his period of active 
service.  Lay evidence is one type of evidence that the Board 
must consider when a Veteran's claim seeks disability 
benefits.  38 C.F.R. § 3.307(b) (2009).  The Veteran is 
competent to testify as to an inservice injury, and as to the 
presence of post-service right ankle pain and associated 
symptoms, and his testimony in that regard is considered 
credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007) (where a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination that is medical in nature and is 
capable of lay observation).  However, to the extent that the 
Veteran relates his currently diagnosed right ankle 
disability and related symptoms to service, his assertions 
are not probative.  As a lay person, the Veteran is not 
competent to opine as to medical etiology or to render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his current symptoms and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right ankle disability first manifested many 
years after his period of active service and is not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a right ankle disability, 
that claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006 and March 
2006, a rating decision in July 2006, and a statement of the 
case in March 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  He has also been afforded the opportunity to 
testify at a Travel Board hearing with respect to his claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for a right ankle disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


